72 F.3d 919
315 U.S.App.D.C. 280
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Gloria A. FORD, Appellant,v.COMMUNICATIONS SATELLITE CORPORATION, Appellee.
No. 92-7210.
United States Court of Appeals, District of Columbia Circuit.
Nov. 22, 1995.

Before:  EDWARDS, Chief Judge;  GINSBURG and HENDERSON, Circuit Judges.

JUDGMENT

1
This case was heard on the record from the United States District Court for the District of Columbia and on the briefs and arguments by counsel.  The court has accorded the arguments full consideration and has determined the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
It is ORDERED that the judgment from which this appeal has been taken be affirmed.  The appellant failed to establish a prima facie case of racial discrimination because she did not show she was qualified for the position she sought.  See Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981);  McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).  The undisputed evidence established that the appellant lacked a college degree, the minimum educational requirement for the new position, while the successful applicant possessed one.  Further, the appellant did not show that the degree requirement was pretextual.  See Burdine, 450 U.S. at 253;  McDonnell Douglas, 411 U.S. at 804.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).